Simmons, Justice.
1. The evidence was conflicting in this ease. The magistrate who tried the issue under the possessory warrant found in favor of the defendant in error. A writ of certiorari from his decision was sued out, and granted by the judge. Upon the hearing thereof, the judgment of the magistrate was affirmed. The evidence being conflicting, and the judge being satisfied with the judgment of the magistrate, we cannot say that he erred in overruling the certiorari.
2. The magistrate having failed to fix the amount of the bond required under the statute, there was no error in the trial judge fixing the amount and requiring the bond to be given according to law. In the case of Hillyer v. Brogden, 67 Ga. 24, where no bond was required of the plaintiff, this court remanded the case with directions that the superior court modify its judgment and require a bond. We think, therefore, it was proper for the judge of the superior court, in passing finally upon the case, to require the bond to be given.

Judgment affirmed.